Citation Nr: 1411805	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-41 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for a left knee disability as secondary to a left ankle disability.

3.  Entitlement to service connection for a left hip disability as secondary to a left ankle disability.

4.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and L.D.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In March 2012, the Veteran testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The claims of entitlement to service connection for a left knee disability, a left hip disability, and a respiratory disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

The evidence of record is in equipoise as to whether the Veteran has residuals from his left ankle injuries in service. 


CONCLUSION OF LAW

The requirements for establishing service connection for residuals of a left ankle injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he currently suffers from residuals of his in-service left ankle injuries.

The service treatment records clearly show in-service complaints and treatment for the left ankle.  In a report of medical history in April 1977, the Veteran reported lameness, and swollen and painful joints.  The examiner noted swollen left ankle joint with occasional treatment, sprained four times in the previous two years.  November 1977 x-rays of the left ankle were negative for obvious fracture, although a possible old fracture of the lateral malleolus was noted.  The impression was severe strain with possible ligamentous injury.  In November 1977 a clinician indicated that the Veteran may need surgical repair of the longus tendon.  He was seen again in December 1977 for a left ankle sprain.  He was treated with whirlpool therapy for three weeks.  In February 1978 a clinician noted that the Veteran had seen limited improvement in ankle strength from whirlpool therapy.  He was seen in June 1978 for reinjury of the left ankle.  A history of a November 1975 injury treated with physical therapy and a cast was noted.  On separation from service in September 1978, the Veteran reported lameness and swollen and painful joints.  The examiner noted loss of some motion in the left ankle due to severe sprain, along with a history of left ankle sprain in 1975.  

The evidence of record shows that the Veteran has been diagnosed with a current left ankle disability.  In April 2009 he presented for complaints of having left 
foot and ankle pain for years, worse in the last six months.  In June 2009 he was assessed with left ankle instability.  A report from an orthopedic foot physician later in June 2009 noted the Veteran's reported history of in-service injury.  The physician interpreted x-rays as showing some posttraumatic arthritic changes and calcifications around the syndesmosis and some spurring medially and laterally.  The diagnosis was peroneal tendinitis.  

Following review of the claims file, the November 2009 VA examiner diagnosed peroneal tendonitis of the left ankle.  The examiner noted the multiple ankle sprains in service with a possible old fracture of the lateral malleolus noted in November 1977.  The examiner also noted the Veteran's report that he did not seek medical treatment for his left ankle for 25 years after discharge, as well as the fact that he was able to do maintenance work after service.  The examiner determined that the Veteran's current left ankle symptoms, with a recent diagnosis of peroneal tendonitis and slight decrease in left ankle dorsiflexion, were similar to his complaints in service.  However, given the time span between discharge and the current left ankle problems, it was less likely than not that the Veteran's current left ankle disability was the result of military service.  

At the March 2012 personal hearing, the Veteran testified that he initially injured his ankle during physical training.  His ankle was placed in a cast for six weeks and he was given a light duty profile.  The Veteran was medically treated several times thereafter for left ankle reinjury, and surgery was discussed as possible alternative during the course of treatment.  After service the left ankle continued to be symptomatic and steadily deteriorated.  He treated his ankle symptoms, to include pain and instability, with over-the-counter medication, soak baths, topical creams, and bandages/braces as needed.  Reportedly, he also sought occasional treatment for the left ankle from a resident doctor at his former employment.  The Veteran's spouse, who had known the Veteran since service, also testified that she had observed the Veteran having problems with the left ankle throughout the years.    

Upon review of the record, the Board finds the evidence to be in equipoise.  The Veteran clearly injured the left ankle in service and required treatment on several occasions.  At separation from service, some loss of motion was noted.  The Board finds the Veteran's statements and testimony regarding post-service symptoms and his self-treatment of such are credible.  The Veteran's private physician noted post-traumatic arthritic changes in the left ankle and the VA examiner noted that the Veteran's current symptoms are similar to his in-service complaints.  While the VA examiner ultimately concluded the length of time following service made it less likely that the current condition was related to service, the examiner did not fully consider the Veteran's report of self-treatment to include ankle braces and medication. 

Accordingly, the Board finds the competent and credible evidence is at least in equipoise as to whether the Veteran's current left ankle disability is a residual of his in-service injuries.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of a left ankle injury is warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left ankle injury is granted.


REMAND

The Veteran contends that he developed a respiratory disability due to exposure to hazardous chemicals during the performance of his duties as an aircraft mechanic in service.  

At the March 2012 personal hearing, the Veteran testified that he experienced breathing problems and recurrent sore throats which a physician had attributed to the claimed in-service exposure to hazardous chemicals.  He testified that he had been diagnosed with "granulomatosis."  However, there is no medical evidence in the record showing a diagnosis or treatment for any lung/breathing condition.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  The Veteran should be asked to provide information as to who diagnosed "granulomatosis" and where he has been treated for lung/breathing problems since service.

Similarly, there is no medical evidence in the record showing current treatment or diagnosis of any left knee or hip disability.  The Veteran should be asked to provide information as to treatment providers for these claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, 
and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a left knee disability, a left hip disability, and a respiratory disability/breathing problems.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  After the above has been completed to the extent possible, conduct any additional development deemed necessary, to include VA examinations if competent evidence of a current disability is presented.  Thereafter, the record should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


